Title: I. Bill for the Preservation of Peace in Harbors and Waters of the United States, 22 October 1804
From: Jefferson, Thomas
To: 


                  
                     
                        on or before 22 Oct. 1804
                     
                  
                  An Act for the more effectual preservation of the peace in the harbors and waters of the US. & on board vessels.
                  
                     
                        Foreign armed vessels within the harbours. committing breaches of law. A.G. l. 4. after ‘felony’ insert ‘infraction of revenue-law or other statute.’I had rather extend the provision to cases cognisable by the authority of individual states. but if this be objectionable, the cases cognisable by the authority of the US. should be defined. was the impressment in N.Y. harbour a case cognisable by the authority of the US.? and why, supposing it was, should outrages against the public peace & affecting the persons or property of citizens, but exclusively punishable by state authority, remain unprovided against? see for similar powers Act. 5. June 94. § 7. 8. pa. 91-93. vol. 3. & Act. 28. Feb. 95. §. 2. 9. pa. 189. 191. Vol. 3.the objects of 94. June 5. are 1. takg or issuing commns in foreign service 2. enlisting in do. within US. 3. arm ships to serve foreign power. 4. set on foot, within US. expedn agt foreign power 5. capture of a vessel within waters of US. 6. resistance of process by armed vessel. in these cases the President may use force. the 6th. case vaguely looks towards the objects of this 1st. section.
                        
                         Be it enacted &c. that whensoever any treason, felony, misprision misdemeanor breach of the peace or of the revenue laws shall have been committed within the jurisdiction of the US. and in a case cognisable by the authority thereof and the person committing the same shall be on board of any foreign armed vessel in any harbour of the US or in the waters within their jurisdiction, and the ordinary posse comitatus shall be deemed insufficient to enable the officer of the US. charged with the process of law to serve the same, it shall be lawful for him to apply to any officer having command of militia, of regular troops, or of armed vessels of the US in the vicinity to aid him in the execution of the process with which he is so charged: which officer, conforming himself in all things to the instructions he shall recieve, or shall have recieved from the President of the US. or other person duly authorised by him, shall first demand a surrender of the person charged in the said process, and if delivery be not made, or if he be obstructed from making the demand, he shall use all the means in his power by force and arms to arrest & sieze the said person, and all those who are with him giving him aid or countenance; and the same to convey and deliver under safe custody to the civil authority to be dealt with according to law. and if death ensues on either side, it shall be justifiable or punishable as in cases of homicide in resisting a civil officer.
                     
                     
                     
                     
                        Exclusion of foreign armed vessels from our harbors; and regulation of their conduct while in them.after ‘they’ insert ‘are entitled to such privilege by virtue of any treaty, or when they’ A.G.& ‘customs at the place’ and insert ‘district.’ A.G.Qu. are not armed vessels of some nations exempted from making report & entry by virtue of treaties? A.G.
                        
                         And in order to prevent insults to the authority of the laws within the said harbors and waters, and thereby endangering our peace with foreign nations, be it further enacted that it shall be lawful for the President of the US. to interdict the entrance of the harbors & waters under the jurisdiction of the US. to all armed vessels belonging to any foreign nation and by force to repel & remove them from the same, except where they shall be forced in by distress, by the dangers of the sea, or by pursuit of an enemy, or where they shall be charged with dispatches or business from the government to which they belong to that of the US. in which cases, as also in all others where they shall be voluntarily permitted to enter, the officer commanding such vessel shall immediately report his vessel to the Collector of the district, stating the causes & object of his entering the harbour or waters, shall take such position in the harbour or waters as shall be assigned to him by such collector, & shall conform himself, his vessel and people to such regulations respecting health, repairs, supplies, stay, intercourse & departure as shall be signified to him by the said Collector, under the authority and instructions of the President of the US. and not conforming thereto shall be compelled to depart the US.
                     
                     
                        Foreign armed vessels refusing to depart
                        
                         And be it further enacted that whensoever any armed vessel of a foreign nation, entering the harbors or waters within the jurisdiction of the US. and required to depart therefrom, shall fail so to do, it shall be lawful for the President of the US., in order to avoid unnecessary recurrence to force, to forbid all intercourse with such vessel and with every armed vessel of the same nation & the people thereto belonging; to prohibit all supplies & aids from being furnished them, and also to instruct the Collector of the district where such armed vessel shall be, & of any or every other district of the US. to refuse permission to any vessel belonging to the same nation or it’s people, to make entry or unlade so long as the said armed vessel shall, in defiance of the public authority remain within the harbours or waters of the US. and all persons offending herein shall be deemed guilty of a misdemeanor punishable by fine & imprisonment and shall moreover be liable to be bound to the good behavior according to law. 
                     
                     
                        Interdiction of foreign officer from the limits of the US.‘vexation’ seems too loose an expression. A.G.
                        
                         And be it further enacted that whensoever any officer of an armed vessel commissioned by any foreign power shall, within the harbours or waters under the jurisdiction of the US. have offended against this act, or when any officer of a foreign armed vessel shall on the high seas or elsewhere have committed trespass on any citizen or vessel of the US. spoliation on their property, or vexation of trading vessels coming to or going from the US it shall be lawful for the President of the US. on due proof of the facts, by proclamation, to inderdict for ever the entrance of that officer within the limits or jurisdiction of the US. and if he enter thereafter, he shall be liable to be taken by Capias in the first instance, and to be punished by fine, imprisonment, and transportation to any parts beyond the seas, & so as often as he shall commit the same offense.
                     
                  
               